Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed October 06, 2022 in response to the Office action dated July 13, 2022. 
Claims 5-10, 12-18 and 20 are amended. Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
In view of Applicant’s amendment, objections to the specification are withdrawn. 
Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, the 112 rejection is withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-10,11-17, 18 and 20 are  rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Mohan et. al., U.S Patent Pub. No2016/0232088 (hereinafter Mohan).
Regarding Claim 1, Mohan teaches a memory device including a plurality of memory blocks allocated to a plurality of zones (Fig.1A,B, 4B, 5; Para17-18 "Some implementations include systems, methods and/or devices to retrieve, use or update health information for a portion of non-volatile memory in a storage device." portion corresponds to zone; Para20-21, 27-29 "the garbage collection command includes one or more target memory portion selection parameters for constraining selection of the target memory portion by the selected NVM module" Para47-48 "In some types of non-volatile memory, blocks are grouped into a plurality of zones, which can be called block zones."); a memory controller configured to send, to a host, a request for information on whether to perform a garbage collection operation on a target zone according to a trigger signal for performing a first internal operation, the target zone corresponding to a target memory block on which the first internal operation is to be performed, the target zone being included in the plurality of zones (Fig.1A, B, 2C;4B, 5; Para20-21 "at the selected NVM module, receiving the garbage collection command sent by the storage controller to the selected NVM module; in accordance with the received garbage collection command, and in accordance with status information locally stored in the selected NVM module, selecting a memory portion of non-volatile memory in the selected module" Para28-29 wear-leveling operation corresponds to internal operation; Para85-89, 91-93, 131-132 "method 500 begins when a trigger condition is detected (502) by the storage controller") and 
the host configured to provide the information on whether to perform the garbage collection operation to the memory controller based on information related to the plurality of zones, in response to the request, wherein the memory controller determines whether to perform the first internal operation on the target memory block, based on the information on whether to perform the garbage collection operation (Fig.2A-C, 5; Para20-21;27-30 "the selected NVM module selects the target memory portion of non-volatile memory in the selected module in accordance with the age metric or health metric in the garbage collection command to enable wear-leveling operations within the NVM module." status information corresponds to information Para38-39 "sending a garbage collection command to a selected NVM module, the selected NVM module comprising the identified NVM module or the NVM module that includes the identified non-volatile memory device." Para85-89,133-135).
Regarding claim 3, Mohan teaches all the limitations of the base claims as outlined above.
Further, Mohan teaches wherein the memory controller stores mapping information indicating a mapping relationship between the plurality of zones and the plurality of memory blocks, obtains zone information on the target zone based on the mapping information, and requests the information on whether to perform the garbage collection operation while providing the zone information on the target zone to the host (Fig.2C, D, 3, 5; Para73-74 "the storage device controller maps the logical address specified by the read command to a coarse memory Portion" Para91-93; 135-136).
Regarding claim 4, Mohan teaches all the limitations of the base claims as outlined above.
Further, Mohan teaches wherein the information related to the plurality of zones includes identification information of each of the plurality of zones, state information of each of the plurality of zones, and information on whether invalid data is included in each of the plurality of zones (Fig.2A-D; 5 Para20-21 "the status information locally stored in the storage controller includes information concerning quantities of unused memory portions in each NVM module or non-volatile memory device in the storage device, the unused memory portions comprising memory portions having no valid data",Para91-93;136-138).  
Regarding claim 5, Mohan teaches all the limitations of the base claims as outlined above.
Further, Mohan teaches wherein the information on whether to perform the garbage collection operation includes one of first information indicating that the garbage collection operation is to be performed on the target zone, and second information indicating that the garbage collection operation is not to be performed on the target zone (Fig.2C,D, 5; Para134-136 "the status information used by the storage controller to select a nonvolatile memory device for garbage collection comprises information indicating the amount of valid data in one or more blocks of each non-volatile memory device in the storage Device" status information indicates whether to perform or not perform GC").
Regarding claim 6, Mohan teaches all the limitations of the base claims as outlined above.
Further, Mohan teaches wherein when invalid data is included in the target zone and the target zone is an open zone that is a writable zone, the host provides the second information to the memory controller(Fig.2A-D, 5; Para20-21 "the unused memory portions comprising memory portions having no valid data" Para 38;92-94;134-136 ).
Regarding claim 7, Mohan teaches all the limitations of the base claims as outlined above.
Further, Mohan teaches wherein when invalid data is included in the target zone and the target zone is not an open zone that is a writable zone, the host provides the first information to the memory controller and controls the garbage collection operation on the target zone (Fig.2C, 5; Para28-30 "The respective valid data parameter for a respective memory portion in the selected NVM module indicates a quantity of valid data in the respective memory portion in the selected NVM module" Para38; 13-134).
Regarding claim 8, Mohan teaches all the limitations of the base claims as outlined above.
Further, Mohan teaches wherein when invalid data is not included in the target zone, the host provides the second information to the memory controller(Fig.2C, 5; Para28-30, 38, 92-93 "valid page information 274 in a respective record 270 indicates the number of valid pages in a block of the identified memory device that has not been erased or garbage collected since the last time data was written to it, and that has the smallest amount of valid data of all the blocks in the identified memory device" Para 134-136).
Regarding claim 9, Mohan teaches all the limitations of the base claims as outlined above.
Further, Mohan teaches wherein when the memory controller receives the first information from the host, the memory controller controls the memory device to wait until an operation request for performing the garbage collection operation on the target zone controlled by the host is received from the host, and wherein when the memory controller receives the operation request, the memory controller controls the memory device to perform a second internal operation corresponding to the garbage collection operation (Fig.2A-C, 5; Para136-138).
Regarding claim 10, Mohan teaches all the limitations of the base claims as outlined above.
Further, Mohan teaches wherein when the memory controller receives the second information from the host, the memory controller controls the memory device to perform the first internal operation (Fig.2C, 5;Para136-138 "the garbage collection operation also includes updating other internal data structures (e.g., garbage collection and wear leveling information table 222) with new or updated status information").
Regarding claims 11-17, 18 and 20, Mohan teaches these claims according to the reasoning set forth in claim 1, 3-10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. U.S Patent Pub. No2016/0232088 (hereinafter Mohan) in view of Bennett et. al. US Patent Pub. No. 2007/0113029 (hereinafter Bennett).
Regarding claim 2, Mohan teaches all the limitations of the base claims as outlined above.
However, Mohan fails to teach but Bennett teaches wherein each of the plurality of zones corresponds to an area that stores data corresponding to a plurality of successive logical addresses provided by the host (Fig.1-2; 3A;Para69-70 "a GAT block contains entries for a logically contiguous set of groups in a region of logical address space. GAT sectors within a GAT block each contain logical to physical mapping information for 128 contiguous logical groups").
Mohan and Bennett are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Mohan, and incorporating successive logical addresses, as taught by Bennett.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Bennett (Para13-15).
Regarding claims 19, the combination of Mohan and Bennett teaches this claim according to the reasoning set forth in claim 2.
Response to Arguments
Applicants arguments, filed October 6, 2022, have been fully considered and they are not persuasive.
Applicant argues Mohan fails to teach “a memory controller configured to send, to a host, a request for information on whether to perform a garbage collection operation on a target zone according to a trigger signal for performing a first internal operation, the target zone corresponding to a target memory block on which the first internal operation is to be performed, the target zone being included in the plurality of zones" and "the host configured to provide the information on whether to perform the garbage collection operation to the memory controller based on information related to the plurality of zones, in response to the request."  The Examiner respectfully disagrees.  Mohan’s Storage device controller performs all the function of the host, sending garbage collection signal to NVM module/controller and perform garbage collection based on plurality of zone information (Fig.1A, B, 2C;4B, 5; Para20-21 Para20-21;27-30 "the selected NVM module selects the target memory portion of non-volatile memory in the selected module in accordance with the age metric or health metric in the garbage collection command to enable wear-leveling operations within the NVM module." status information corresponds to information Para38-39 "sending a garbage collection command to a selected NVM module, the selected NVM module comprising the identified NVM module or the NVM module that includes the identified non-volatile memory device." Para85-89, 91-93, 131-132 "method 500 begins when a trigger condition is detected (502) by the storage controller"). Therefore, the storage device controller corresponds to the host sending garbage collection signal to the controller. 
Therefore, the claims remain rejected.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-20 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135